Title: To James Madison from David Watson, 26 February 1819
From: Watson, David
To: Madison, James


Dear Sir,
Louisa. 26th. Feb: 1819
I got a letter from Mr. Jefferson, some days ago, requesting me to meet him & Gen: Cocke, at your house, to day, on business concerning the University. I informed him that I would meet them. But the badness of the weather, & my constant liability to severe rheumatism, will not permit me to ride so far to day, especially as I think it improbable that Mr. Jefferson will be able to leave home in such bad weather. But should this note, (which will probably reach you tomorrow) find him & Gen: Cocke with you, I request to be considered as present, for every necessary purpose, & assenting to whatever shall be determined on by the other visitors; & let my name be affixed, to any paper or papers that may require it. I shall be at Albemarle court, on monday next, or as soon after as the weather will permit an invalid to travel; & shall see Mr. Jefferson before I leave that neighborhood. With great & sincere esteem, Yr. Obt.
David Watson
